Citation Nr: 0507171	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
right shoulder dislocation, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease (DDD), L5-S1, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1950 to September 
1954, August 1958 to June 1961, and from June 1961 to 
September 1964.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's original claim on appeal included claims for 
compensable ratings for scar, left knee, left lower eyelid, 
and right axilla, currently evaluated as noncompensable, and 
entitlement to service connection for skin cancer and leg 
condition.  However, in a written statement dated in May 
2004, the veteran indicated his desire to withdraw these 
issues from his appeal.  Consequently, the Board finds that 
these matters are not longer subjects for current appellate 
review.  


FINDINGS OF FACT

1.  The veteran's status post right shoulder dislocation is 
manifested by symptoms in an unexceptional disability picture 
that approximate infrequent episodes of recurrent dislocation 
and guarding of arm movement only at shoulder level; there is 
no evidence of frequent episodes and guarding of all arm 
movements, a fibrous union of the humerus, nonunion of the 
humerus, or loss of the humeral head, and abduction is 
limited to midway between the side and shoulder level but not 
to 25 degrees or less from the side. 

2.  The veteran's DDD at L5-S1 is manifested by symptoms in 
an unexceptional disability picture that approximate moderate 
but not greater intervertebral disc syndrome with recurring 
attacks.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent, but not higher, 
rating for the veteran's status post right shoulder 
dislocation have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, 
Diagnostic Codes 5201, 5202 (2004).

2.  The schedular criteria for an evaluation in excess of 20 
percent for the veteran's DDD at L5-S1 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 (2004), 
4.25, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
by the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the veteran was notified on numerous occasions that 
he needed to provide medical evidence that his service-
connected disabilities had worsened in order to establish 
entitlement to ratings in excess of 20 percent.

First, the October 1999 rating decision and August 2000 
statement of the case advised the veteran that there was no 
medical evidence warranting a 30 percent rating for the 
veteran's right shoulder disability.  He was also advised 
that there was no evidence of severe limitation of motion of 
the spine, sciatic nerve involvement, or intervertebral disc 
syndrome with intermittent relief from recurring attacks. 

In addition, a letter dated in November 2003 advised the 
veteran of the evidence necessary to substantiate a claim for 
increased rating, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Thereafter, February 2004 and July 2004 supplemental 
statements of the case continued to advise the veteran that 
the medical evidence still did not contain findings to 
justify an evaluation in excess of 20 percent for the 
veteran's right shoulder disability, or either orthopedic or 
neurological findings to justify an increased rating for his 
low back disorder.

While the November 2003 VCAA notice letter came after the 
initial unfavorable rating action, and there is no notice 
that specifically requests that the appellant provide any 
evidence in the veteran's possession that pertains to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated by the foregoing 
communications from the regional office (RO), the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that the veteran has been advised of 
the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent records 
that are not in the record or sufficiently addressed by 
documents in the claims file.  The Board also notes that the 
record contains the results of multiple VA examinations since 
July 1999 and VA treatment records that further enable the 
Board to assess the severity of the veteran's service-
connected disabilities.

Thus, based on all of the foregoing, the Board finds that 
remand of this matter for further notice and/or development 
under the VCAA is not warranted.

The history of these disabilities shows that service 
connection was originally granted for the veteran's low back 
and right shoulder disabilities by the rating decision in 
April 1965, at which time the veteran's low back disability 
was assigned a 10 percent rating and his recurrent 
dislocation was assigned a 20 percent rating.  A July 1990 
rating decision increased the rating for the veteran's DDD at 
L5-S1 to 20 percent, effective from January 1990.

July 1999 VA scars examination revealed the scars in the area 
of the veteran's right shoulder to be well-healed and 
asymptomatic.

July 1999 VA orthopedic examination revealed that the veteran 
complained of pain and weakness in the right shoulder.  He 
also experienced chronic low back pain.  Physical examination 
of the back revealed flexion to only 60 degrees and extension 
and lateral tilt were to 10 degrees.  Straight leg raising 
was to 60 degrees bilaterally without evidence of sciatic 
nerve involvement.  Examination of the right shoulder 
revealed marked limitation of motion, with the veteran only 
able to abduct to approximately 90 degrees.  External 
rotation was also restricted to 10 degrees.  The diagnoses 
included partial ankylosis of the right shoulder secondary to 
multiple operative procedures and DDD, lumbar spine, 
secondary to service-related fall.  Suspected cervical disc 
disease with right radiculopathy was not indicated to be 
related to the service-connected right shoulder injury.

November 2000 VA scars examination revealed that a scar in 
the area of the right shoulder was slightly indented and 
hypertrophied, but well-healed with good form and function of 
the surrounding skin.  The impression was scars that were 
well-healed.  

November 2000 VA orthopedic examination indicated that the 
veteran reported no complaints referable to any scars, no 
pain, and no disability.  The veteran further reported right 
shoulder weakness, stiffness, and soreness.  He could not use 
the shoulder above the level of the shoulder.  Physical 
examination revealed that the veteran complained of an area 
of tenderness in the mid line at the L5 area, extending the 
left and right sides approximately 2 inches either way.  
Examination of the low back indicated some decreased range of 
motion with flexion 4 inches below the knee, extension at 5 
degrees, and bilateral bending at 10 degrees.  There was no 
sign of spasm.  Neurological findings were negative.  

Examination of the right shoulder revealed tenderness to 
palpation over the sternoclavicular joint, the clavicle, or 
the acromioclavicular area.  There was also tenderness over 
the anterior capsule and the lateral acromial region.  
Flexion was limited to 75 degrees, abduction was limited to 
60 degrees, external rotation was limited to 20 degrees, and 
internal rotation was limited to L5.  Lumbar X-rays were 
interpreted to reveal significant degenerative narrowing of 
three separate disc spaces, namely L2-3, L4-5, and L5-S1.  
There were also bridging osteophytes at L4-5, indicating an 
apparent spontaneous fusion of L4 to L5.  X-rays of the right 
shoulder revealed some prominence superiorly and inferiorly 
of the distal clavicle, indicating early osteophytic change.  
There was also slight narrowing of the superior portion of 
the glenohumeral joint, indicating early osteoarthritic 
change in the main shoulder joint.  The examiner commented 
that the veteran appeared to have some limitation in standing 
and walking activities.  The shoulder was found to exhibit 
decreased range of motion and an inability to use the right 
arm above the level of the shoulder.

VA treatment records from January 2001 reflect that the 
veteran reported chronic pain in his back, right shoulder, 
and right knee.  In October 2003, it was noted that the 
veteran suffered from chronic low back pain.  

December 2003 VA scars examination revealed a well-healed 
scar in the area of the veteran's right shoulder.

December 2003 VA orthopedic examination revealed that the 
veteran continued to complaint of right shoulder and low back 
pain.  Physical examination of the back revealed no spasms 
and flexion limited by 10 degrees.  Extension and bilateral 
lateral bending were limited by 5 degrees.  Shoulder 
abduction was to 90 degrees, flexion was to 90 degrees, 
external rotation was to 20 degrees, and internal rotation 
was to 30 degrees.  The examiner believed that the veteran 
probably had some arthritic changes in the lumbar area.  He 
also believed that the veteran's right shoulder surgeries had 
been successful.  

At the veteran's hearing at the RO in May 2004, the veteran 
indicated that his right shoulder had dislocated once in the 
past year and four times in the past three years (transcript 
(T.) at p. 3).  When the shoulder dislocated, it was very 
painful (T. at p. 3).  The veteran further noted that he was 
able to raise his shoulder to about 50 or 60 percent (T. at 
p. 4).  Based on the veteran's demonstration, this was 
believed to be to about shoulder level (T. at p. 4).  The 
veteran began to experience pain at about 80 degrees (T. at 
p. 5).  The veteran stated that he would sometimes have back 
pain that radiated down both legs (T. at p. 9).  

At the veteran's hearing before the Board in December 2004, 
the veteran testified that he had dislocated his shoulder 
once in the past year and four times in the past two years 
(T. at p. 6).  The veteran was able to raise his right arm to 
just a little bit below shoulder level (T. at p. 10).  The 
veteran also stated that he was unable to sit or stand for 
long periods due to back pain (T. at p. 15).  He experienced 
a kind of radiating pain down both legs (T. at p. 15).  


II.  Rating Criteria and Analysis

Shoulder Disability

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2004).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

The veteran's right shoulder disorder is currently rated at 
20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5202 for 
infrequent episodes of dislocation at the scapulohumeral 
joint with guarding of movement only at shoulder level.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2004).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2004).

As was noted above, the veteran's right shoulder disability 
is presently evaluated at 20 percent for recurrent 
dislocation of the major shoulder at the scapulohumeral 
joint, with infrequent episodes and guarding of movement only 
at shoulder level, under 38 C.F.R. § 4.71a, Diagnostic Code 
5202.  It is undisputed that the veteran's right arm is his 
dominant arm.  38 C.F.R. § 4.69 (2004).  In order to qualify 
for a higher rating under Diagnostic Code 5202, the evidence 
must demonstrate frequent episodes of dislocation and 
guarding of all arm movements for a 30 percent evaluation, a 
fibrous union of the minor humerus for a 50 percent 
evaluation, nonunion (false flail joint) of the minor humerus 
for a 60 percent evaluation, and loss of the head of the 
minor humerus (flail shoulder) for the highest rating of 80 
percent.  The veteran has testified to four episodes of 
dislocation over the past several years and one in 2004, such 
that a higher rating under Diagnostic Code 5202 is clearly 
not indicated.  In addition, while the November 2000 X-rays 
of the right shoulder disclosed some early oseophytic change 
in the distal clavicle and slight narrowing of the superior 
portion of the glenohumeral joint, indicating early 
osteoarthritic change in the main shoulder joint, neither 
this study nor any other evaluation or examination has 
disclosed fibrous union, nonunion, or loss of the humeral 
head, and therefore, a higher rating under this Diagnostic 
Code is not warranted.  

However, while the veteran's right shoulder disability has 
been manifested by the ability to abduct as much as 90 
degrees at the time of examination in July 1999 and December 
2003, adduction of not more than 60 degrees (as was 
demonstrated at the time of the VA orthopedic examination in 
November 2000) would translate to a rating of 30 percent.  
Giving the veteran the benefit of the doubt, the Board will 
assign a 30 percent rating for his service-connected right 
shoulder disability.  More specifically, 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 provides a 30 percent rating for 
limitation of motion of the major arm midway between the side 
(45 degrees) and shoulder level (90 degrees).  See also 38 
C.F.R. § 4.71, Plate I.  The next higher (and maximum) 
schedular rating under Diagnostic Code 5201, 40 percent, may 
be assigned if range of motion of the major arm is limited to 
25 degrees from the side, and the medical evidence relevant 
to the veteran's claim does not reflect that the veteran's 
motion in the right arm was ever restricted to 25 degrees or 
less.

By reason of the above, the Board concludes that the 
disability picture presented supports a 30 percent, but not 
higher, rating.  38 C.F.R. § 4.7 (2004) provides that a 
higher disability rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
As discussed above, a rating higher than 30 percent under 
either Diagnostic Code 5201 or 5202 is clearly not in order 
as there is not a single reported medical finding of record 
which demonstrates that a higher evaluation under either 
Diagnostic Code is warranted.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has decided as a matter of 
law that 38 C.F.R. §§ 4.40 and 4.45 are not subsumed in 
Diagnostic Code 5201, and that 38 C.F.R. § 4.14 (anti-
pyramiding) does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  Accordingly, the Board recognizes 
that the Court's holding requires the Board to consider 
whether an increased rating for the veteran's right shoulder 
disability may be in order based on limitation of motion on 
functional use.

The veteran's complaints of right shoulder pain do not 
warrant an increased rating under 38 C.F.R. §§ 4.40 and 4.45 
because a preponderance of the medical evidence does not 
substantiate additional loss of range of motion, weakness, 
excess fatigue or incoordination in his right shoulder due to 
physiologic pain.  In fact, the Board again notes from the 
pertinent medical evidence of record that in addition to the 
findings of abduction to as little as 60 degrees in November 
2000, there have also been findings of abduction of the left 
arm to 90 degrees in July 1999 and December 2003, with the 
veteran indicating some ability to abduct just slightly below 
shoulder level.  Thus, based on the all of the evidence of 
record, it is clear that some of the findings do not reflect 
limitation of abduction that would even meet a 30 percent 
evaluation under Diagnostic Code 5201.  Thus, the Board finds 
that a higher evaluation for pain based on additional loss of 
range of motion, weakness, excess fatigue or incoordination 
is not warranted.

Accordingly, the Board concludes that a disability rating in 
excess of 30 percent for the service-connected right shoulder 
disability is not warranted, based on the application of 38 
C.F.R. § 4.71a, Diagnostic Codes 5201 and 5202 (2004), 38 
C.F.R. § 4.40 (2004) or 38 C.F.R. § 4.45 (2004).

Since there are at best findings of only partial ankylosis at 
the July 1999 VA examination, the veteran's right shoulder 
disability is not entitled to a higher rating pursuant to 
Diagnostic Codes 5200 (ankylosis of scapulohumeral 
articulation).  Moreover, the Board notes that with the newly 
assigned 30 percent rating, in order to assign a 40 percent 
rating, there must be evidence of intermediate ankylosis 
between unfavorable and favorable.  In addition, while 
medical evidence has noted the existence of an external 
reconstructive scar on the right shoulder, a preponderance of 
the evidence is against the finding of a painful and tender 
scar and a separate 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (before and after August 2002).  
VA scars examinations in July 1999 and November 2000 revealed 
the scar to be asymptomatic and well-healed, and any 
complaints of tenderness in the record are found to refer to 
the shoulder and not to the scar itself.  

As arthritis is also rated based on loss of motion of the 
involved joint, the Codes for arthritis would also not 
provide any basis for a higher rating.

The Board also cannot conclude that the disability picture as 
to the veteran's right shoulder disability is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.





DDD at L5-S1

As was noted previously, service connection was granted for 
DDD at L5-S1 by a April 1965 rating decision, which assigned 
a 10 percent rating under former Diagnostic Code 5293 for 
mild intervertebral disc syndrome.  The rating was later 
increased to 20 percent in July 1990, based on findings of 
moderate disability and recurring attacks.  The Board is in 
agreement with the RO's application of Diagnostic Code 5293 
to the veteran's service-connected DDD.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The Court has held where a diagnostic code is not predicated 
on limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292 and 5295, 
in addition to the criteria arising out of revisions to the 
Codes relating to spine disabilities effective in and after 
September 2002.  As was noted earlier, the Board is in 
agreement with the application of former Diagnostic Code 
5293, and alternatively, Diagnostic Code 5292 as a basis to 
maintain the existing 20 percent rating based on the results 
from the various VA orthopedic examinations.  However, the 
Board does not find that these Codes provide any basis to 
award a rating higher than 20 percent.  More specifically, 
the Board finds that the limitation of motion noted on VA 
examination demonstrated not worse than 60 degrees of 
flexion, which the Board finds consistent with at most 
moderate limitation of lumbar motion under former Code 5292.  
The Board does not find that such limitation is consistent 
with severe limitation of lumbar motion or enough findings of 
severe lumbosacral strain to warrant a higher rating under 
either former Diagnostic Codes 5292 and 5295.  The Board also 
notes that pain is already contemplated in the currently 
assigned 20 percent rating under former Diagnostic Code 5292 
where more recent results have indicated flexion to just 10 
degrees less than full.  

Having established that the veteran is not entitled to an 
evaluation in excess of 20 percent under either former 
Diagnostic Codes 5292 and 5295, the Board will further 
examine whether any of the recent revisions to the rating 
criteria for the spine will entitle the veteran to a higher 
rating.  In this regard, the Board finds that the August 2002 
revisions also do not provide a basis for a 30 percent or 
higher rating.  Those criteria rate intervertebral disc 
syndrome either on the basis of incapacitating episodes or by 
combining chronic orthopedic and neurologic manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  Here, there is no 
medical evidence of incapacitating episodes that have been 
shown to require periods of bed rest prescribed by a 
physician and treated by a physician, and the veteran's 
orthopedic disability may be assessed at 20 percent based on 
limitation of motion that is mechanical in nature.  However, 
while there is diagnostic evidence of disc disease, there are 
no objective clinical findings of neurological impairment to 
match the veteran's recent 2004 complaints of periodic 
bilateral radiculopathy.  Thus, the Board finds there is no 
basis to assign a compensable rating for impairment of the 
sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2004), and therefore no basis to assign a higher rating 
under the August 2002 revisions.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 20 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would be permitted for 
ankylosis of the lumbar spine, but ankylosis of the entire 
lumbar spine is not indicated.  Moreover, intervertebral disc 
syndrome is now rated by the higher evaluation of a 
combination of orthopedic disability with other service-
connected disabilities or a combination of incapacitating 
episodes and other service-connected disabilities, and the 
Board finds that due to a lack of evidence of any 
incapacitating episodes that have resulted in bed rest 
prescribed by a physician, the application of the new 
criteria would not warrant a higher rating. 

Finally, the Board has additionally considered a higher 
rating for the veteran's DDD at L5-S1 under 38 C.F.R. 
§ 3.321, and finds that the veteran's disability, while 
clearly disabling, has not been manifested by symptoms that 
are so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with his 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.  


ORDER

Entitlement to a 30 percent rating for the veteran's status 
post right shoulder separation is granted.

Entitlement to a rating in excess of 20 percent for DDD, L5-
S1, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


